Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of this 21st day of August, 2009, by and among WELLMAN PRODUCTS
GROUP, INC., an Ohio corporation which maintains a place of business at 6180
Cochran Road, Solon, Ohio 44139 (hereinafter referred to as “Wellman”), HAWK
CORPORATION, a Delaware corporation which maintains a place of business at 200
Public Square, Suite 1500, Cleveland Ohio 44114 (hereinafter referred to as
“Hawk”), and B. CHRISTOPHER DISANTIS, an individual who resides at 8059 Long
Forest Drive, Brecksville, Ohio 44141 (hereinafter referred to as “Employee”).

R E C I T A L S :

A. Wellman and Employee are parties to an Employment Agreement dated as of
August 14, 2006 (the “Original Agreement”).

B. Wellman, Hawk and Employee are parties to a certain Amendment to Agreements
dated as of November 10, 2006 (the “OA Amendment No. 1”) which, among other
things, amended the Original Agreement.

C. Wellman and Employee amended the Original Agreement and the OA Amendment
No. 1 in a Second Amendment to Employment Agreement dated December 30, 2008 (the
“OA Amendment No. 2” and together with the Original Agreement and the OA
Amendment No. 1, the “Amended Original Agreement”).

D. Hawk and Employee are also parties to a Change in Control Agreement dated
August 14, 2006, as amended by First Amendment to Change in Control dated
December 30, 2008 (hereinafter, the “Control Agreement”).

E. The parties now desire to modify and restate the Amended Original Agreement
in the manner set forth in this Agreement.

ACCORDINGLY, in consideration of the promises hereinafter set forth in this
Agreement, the parties agree as follows:

1. Effective Date. This Agreement shall be effective on the first date after the
execution by the parties of this Agreement (the “Effective Date”).

2. Position, Duties and Responsibilities. Hawk hereby employs Employee, and
Employee agrees to be employed by Hawk, as its President and Chief Operating
Officer, or to such other senior management position as the parties may define
by mutual agreement. In addition, Hawk hereby employs Employee, and Employee
agrees to be employed, in senior management positions at those direct and
indirect subsidiaries and affiliates of Hawk as Hawk may designate from time to
time. Hawk and the direct and indirect subsidiaries and affiliates of Hawk for
which Employee is designated to provide services (including but not limited to
Wellman) are referred to collectively hereinafter as the “Employer.” During the
“Employment Period” (as hereinafter defined), the Chairman of the Board of
Directors of Hawk (the “Chairman”) shall be entitled to establish the business
hours, conditions of employment, reporting relationships, job assignments,
duties and responsibilities of Employee hereunder, and to modify the foregoing
from time to time. Employee shall report to the Chairman, and only to the
Chairman. Employee shall devote all of his business efforts to the business of
Employer; provided, however, that Employee may serve on such boards and engage
in such civic activities as may be approved by the Chairman, and so long as such
service and activities do not interfere with Employee’s performance of his
duties and responsibilities to Employer.

3. Employment Period. The term of this Agreement shall be five (5) years,
commencing on the Effective Date (hereinafter referred to as the “Employment
Period”). Thereafter, the Employment Period may be extended for additional one
(1) year periods, in each case upon the written agreement of the parties.

4. Compensation.

(a) For services rendered pursuant to this Agreement, and for the covenants and
agreements of Employee set forth herein, Employee shall receive the following:
(i) a base salary at the rate of $32,083.33 per month (annual rate: $385,000)
payable in accordance with the normal payroll procedures of Employer, which
amount is subject to annual review and possible increase at the discretion of
Chairman, with the advice and consent of the Compensation Committee of the Board
of Directors of Hawk (the “Compensation Committee”); (ii) an opportunity to earn
incentive compensation on annual basis, in such amount and manner as may be
determined by the Chairman, with input from Employee and with the advice and
consent of the Compensation Committee, with respect to a particular year, in a
target amount which shall be consistent with past practice; provided, however,
that Employee must be actively employed by Employer at the end of a year in
order to earn incentive compensation with respect to that year; notwithstanding
the foregoing, in the year of termination of Employee’s employment, if the
termination is due to death, disability or under circumstances which entitle
Employee to receive severance pay pursuant to the Control Agreement or Paragraph
6(b) below, Employee shall earn pro rata incentive compensation computed as
follows: the amount of annual incentive compensation earned by Employee (if any)
during the calendar year immediately prior to the year of termination,
multiplied by a fraction the numerator of which is the number of days worked by
Employee during the calendar year in which the termination occurs and the
denominator of which is 365; (iii) five (5) weeks of vacation per year;
provided, however, that unused vacation may not be carried over to a subsequent
year; (iv) the right to participate in the

standard benefits which Employer provides to all of its employees, and in such
additional benefits, if any, as Employer provides to its senior management;
(v) the right to participate in the 1997 Stock Option Plan, the Amended and
Restated 2000 Long Term Incentive Plan and the Deferred Compensation Plan
effective June 1, 2007 (collectively, the “Plans”) in accordance with and
subject to all of the terms and conditions contained in the Plans, subject to
the execution of such documents as may be required by the Committee appointed
pursuant to the Plans; (vi) an automobile allowance at the rate of $600 per
month (annual rate: $7,200), (vii) a special insurance benefit package
consisting of split dollar life insurance in the face amount of $2,000,000
(conditioned upon the execution of a mutually satisfactory agreement with
respect thereto), term life insurance in the face amount of $3,000,000, and
supplemental disability insurance (in addition to the other disability insurance
provided to all employees of Employer providing an additional benefit of $10,000
per month), and (viii) such other benefits and/or perquisites as may be provided
at the discretion of the Chairman from time to time.

(b) To ensure compliance with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the Treasury Regulations and other interpretive
guidance issued thereunder, each as in effect from time to time (collectively,
“Section 409A”), no payment under Paragraph 4(a)(i) or 4(a)(ii) above shall be
made later than March 15 of the calendar year following the calendar year in
which the amount was earned and accrued.

5. Termination. Employer may terminate Employee’s employment under this
Agreement at any time for “Cause” (as defined in Section 1.1(k) of the Control
Agreement, which definition is incorporated herein as though fully rewritten).
Upon a termination for “Cause”, Employer shall not be obligated to make any
further payments to Employee under this Agreement or otherwise (including,
without limitation, any accrued and unpaid bonuses and severance benefits),
except for amounts of any earned and unpaid base salary.

6. Severance.

(a) The parties acknowledge and agree that (i) certain severance benefits may be
provided to Employee pursuant to provisions of the Control Agreement, and
(ii) Employee shall not be entitled to any of the “Severance Benefits” described
in this Paragraph 6 if he is entitled to any severance benefits pursuant to the
terms of the Control Agreement.

(b) Subject to the terms of subparagraph (a) above, in the event of the
termination of Employee’s employment by Employer for a reason other than for
“Cause”, Employer (i) will continue to pay to Employee the “Annual Salary” for a
period of twenty four (24) months following the date of termination; (ii) will
continue to provide to Employee and his family “Basic Medical Coverage” and
“Executive Medical Benefits” (as hereinafter defined) for a period of twenty
four (24) months following the date of termination, (iii) will cause each “Stock
Award” of Employee that is outstanding immediately before the date of
termination and

not yet exercised or forfeited (as the case may be) to automatically accelerate
and become fully vested, exercisable or nonforfeitable upon the date of the
termination, as though all requisite time had passed, or all requisite
performance goals had been attained or satisfied, to fully vest the Stock Award
or cause it to become fully vested, exercisable or nonforfeitable, and (iv) will
cause any “Discretionary Contribution” which had been credited to Employee’s
account under the Hawk Corporation Deferred Compensation Plan dated June 1, 2007
but which had not yet vested as of the date of the termination to automatically
become fully vested and nonforfeitable on the date of termination, as though all
requisite time had passed to fully vest such Discretionary Contribution. In
addition, Employee shall be entitled to receive payment for any earned vacation
which he had not used as of the date of termination (the “Vacation Severance
Amount”). For purposes of this Agreement, the definition of “Annual Salary”
shall be identical to the definition of “Annual Salary” set forth in
Section 1.1(e) of the Control Agreement, the definition of “Cause” shall be
identical to the definition of “Cause” set forth in Section 1.1(k) of the
Control Agreement, the definition of “Stock Award” shall be identical to the
definition of “Stock Award” set forth in Section 1.1(cc) of the Control
Agreement, and the definition of “Discretionary Contribution” shall be identical
to the definition of “Discretionary Contribution” set forth in Section 2.1(q) of
the Hawk Corporation Deferred Compensation Plan dated June 1, 2007, and each of
those definitions is incorporated herein to the same extent as if it had been
fully rewritten in this Agreement. For purposes hereof, “Basic Medical Coverage”
shall mean the same group medical insurance coverage as is provided to all
salaried employees, and “Executive Medical Benefits” shall mean the additional
medical benefits that are provided (if any) from time to time to high level
executives only, in each case on the same basis as such benefits had been
provided immediately prior to the termination and subject to the provisions of
the applicable plans.

(c) The continuation of Annual Salary, Basic Medical Coverage and Executive
Medical Benefits, the vesting of certain Stock Awards and Discretionary
Contributions, and the payment of the Vacation Severance Amount as described in
subparagraph (b) above (collectively, the “Severance Benefits”) are intended by
the parties to be in settlement of any and all claims of Employee arising out of
or related to Employee’s employment with Employer, including, without
limitation, the termination of such employment, any express or implied
employment agreement, this Agreement, or the breach thereof (collectively,
“Employment Claims”). In consideration of Hawk providing the Severance Benefits,
upon his acceptance of any of the Severance Benefits, and without further action
by Employee, Employee will be deemed to have released and waived any and all
Employment Claims against Employer, and will be deemed to have covenanted not to
sue Employer in connection with any Employment Claim, and Employee hereby so
releases, waives and covenants. Employee shall execute a General Waiver and
Release of Claims substantially in the form of Exhibit A hereto (the “Release”),
and Employer’s obligation to provide the Severance Benefits shall be conditioned
upon the execution and delivery by Employee of the Release.

(d) In further consideration for such release and waiver and covenant not to
sue, it is agreed that Employee shall not be required to mitigate damages, by
seeking other employment or otherwise, and Employer shall not be entitled to set
off against amounts payable to Employee pursuant to this subparagraph any
amounts earned by Employee from other employment during the balance of the
Employment Period.

(e) Employer’s obligation to provide the Severance Benefits shall also be
subject to, and conditioned upon, Employee’s waiver of any other cash severance
payment or other benefits provided Employer or its affiliates pursuant to any
other severance agreement with Employee substantially in the form of Exhibit B
hereto (the “Severance Waiver”). No amount shall be payable under this Agreement
to, or on behalf of, Employee unless and until the Employee has executed and
delivered the Severance Waiver.

(f) To ensure compliance with Section 409A, Employer shall pay:

(i) the amount payable under Paragraph 6(b)(i) in accordance with the normal
payroll procedures of Employer in effect as of the Effective Date;

(ii) the Vacation Severance Amount in a lump sum payment by no later than
March 15 of the calendar year following the year of the termination of
Employee’s employment with Employer under Paragraph 6(b) above; and

(iii) to the extent that any continued payments or reimbursements of Basic
Medical Coverage and Executive Medical Benefits under Paragraph 6(b)(ii) above
are deemed to constitute taxable compensation to Employee, any such payment due
to Employee shall be paid to Employee on or before the last day of Employee’s
taxable year following the taxable year in which the related expense was
incurred. The amount of any such payments eligible for reimbursement in one year
shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and Employee’s right to such payments
or reimbursement shall not be subject to liquidation or exchange for any other
benefit.

7. Death of Employee.

(a) If Employee should die during the Employment Period, Employer (i) shall pay
Annual Salary to Employee’s wife (or if at the time of Employee’s decease
Employee has no wife, then to his beneficiaries) for a period of one year, at
the rate of Annual Salary earned by Employee immediately prior to his death,
(ii) shall continue to provide the Basic Medical Coverage and Executive Medical
Benefits (as defined in paragraph 6(b) above) to Employee’s family for a period
of one year, and (iii) shall cause the Stock Awards to vest, in the same manner
as is provided in paragraph 6(b)(iii) above. Employer shall have no further
duties or obligations to Employee pursuant to this Agreement.

(b) To ensure compliance with Section 409A, Employer shall pay (i) all amounts
payable under Paragraph 7(a)(i) in accordance with the normal payroll procedures
of Employer in effect as of the Effective Date beginning with the first pay
period (determined in accordance with Employer’s normal payroll procedures)
following the date of Employee’s death and (ii) to the extent that any continued
payments or reimbursements of Basic Medical Coverage and Executive Medical
Benefits under Paragraph 7(a)(ii) above are deemed to constitute taxable
compensation, any such payment due to Employee’s family shall be paid on or
before the last day of the calendar year following the taxable year in which the
related expense was incurred. The amount of any such payments eligible for
reimbursement in one year shall not affect the payments or expenses that are
eligible for payment or reimbursement in any other taxable year, and the right
of Employee’s family to such payments or reimbursement shall not be subject to
liquidation or exchange for any other benefit.

8. Disability of Employee.

(a) In the event that Employee shall become mentally or physically disabled (as
hereinafter defined) during the Employment Period, Employer shall pay Annual
Salary to Employee, at the rate of Annual Salary earned by Employee immediately
prior to his disability, for a period of one year after the onset of such
disability. If, at the end of such period, Employee shall continue to be so
disabled Employer may elect to terminate this Agreement, and Employer shall have
no further duties or obligations pursuant to this Agreement except for the
following: Employer (i) shall pay Annual Salary to Employee for a period of one
year, at the rate of Annual Salary earned by Employee immediately prior to his
disability, (ii) shall continue to provide the Basic Medical Coverage and
Executive Medical Benefits (as defined in paragraph 6(b) above) to Employee and
his family for a period of one year, and (iii) shall cause the Stock Awards to
vest, in the same manner as is provided in paragraph 6(b)(iii) above. To ensure
compliance with Section 409A, Employer shall pay all amounts payable under this
Paragraph 8(a) in accordance with the normal payroll procedures of Employer in
effect as of the Effective Date beginning with the first pay period (determined
in accordance with Employer’s normal payroll procedures) following the date on
which the disability is deemed to have occurred (as determined under Paragraph
8(c) below).

(b) For purposes of this paragraph 8, Employee shall become “mentally or
physically disabled” if he is unable to perform the essential functions of his
position, with or without reasonable accommodation. In the event that Employee
believes that he would be able to perform the essential functions of his
position with a reasonable accommodation, the parties shall engage in an
interactive process concerning such possible accommodation, in accordance with
applicable law. If Employee submits information from one or more physicians in
support of that position, Employee hereby agrees to submit to examinations from
one or more physicians selected by Employer, so long as the physicians selected
by Employer are paid by Employer.

(c) The date on which the disability will be deemed to have occurred shall be
the day after Employee last performed the services for Employer which are
required of him pursuant to this Agreement, which performance of services was
discontinued because of the mental or physical disability described herein.

9. Restrictive Covenants. The provisions of the restrictive covenants contained
in Exhibit B to the Control Agreement (hereinafter, the “Restrictive Covenants”)
are incorporated herein to the same extent as if they had been fully rewritten
in this Agreement; except that, for purposes of this Agreement only, certain of
the Restrictive Covenants shall be modified to provide as follows:

(a) The definition of the “Restricted Period” which is set forth in the first
sentence of Section 3 of the Restrictive Covenants is hereby modified by
changing the phrase “one (1) year following the termination of such employment”
to read “two (2) years following the termination of such employment”.

(b) The initial phrase of Section 6 of the Restrictive Covenants is hereby
modified by changing the phrase “During and for a period of two (2) years after
the expiration of the Restricted Period” to read “During the Restricted Period”.

The Restrictive Covenants, as modified in this paragraph, shall survive the
termination of this Agreement, however caused.

10. Disclosure. Employer may notify anyone employing Employee or evidencing an
intention to employ Employee as to the existence and provisions of this
Agreement.

11. Incorporation by Reference from Control Agreement. Whenever the text of this
Agreement contains language to indicate, in essence, that a portion of the
Control Agreement is incorporated herein to the same extent as if it had been
fully rewritten in this Agreement (or words of similar meaning), and the text so
incorporated herein includes the term “Executive” or the “Corporation”, such
terms shall have the following meanings in this Agreement: (i) “Executive” shall
mean the Employee, and (ii) the Corporation shall mean Hawk, Wellman, each of
their subsidiary companies, each of the constituent entities of any of the
foregoing, individually and collectively, and any successor of any of the
foregoing (as described in Article V of the Control Agreement).

12. Governing Law and Jurisdiction. The parties intend that the validity,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Ohio. In the event of any claim arising out of or related to this
Agreement, or the breach thereof, the parties intend to and hereby confer
jurisdiction to enforce the terms of this Agreement upon the courts of any
jurisdiction within the State of Ohio, and hereby waive any objections to venue
in said courts.

13. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their heirs, representatives and successors.

14. Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect by a court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.

15. Notices. All notices, requests, demands or other communications hereunder
shall be sent by registered or certified mail to the parties at the addresses
set forth on the first page of this Agreement, or to such other address as a
party may designate by notice given pursuant to this paragraph.

16. Effect of Captions. The captions in this Agreement are included for
convenience only and shall not in any way effect the interpretation or
construction of any provision hereof.

17. Remedies Cumulative; No Waiver. All remedies specified herein or otherwise
available shall be cumulative and in addition to any and every other remedy
provided hereunder or now or hereafter available. No waiver or failure
(intentional or unintentional) to act with respect to any breach or default
hereunder shall be deemed to be a waiver with respect to any subsequent breach
or default, whether of a similar or different nature.

18. Governing Law; Jurisdiction: Limitations on Filing Actions. This Agreement
shall be governed by and construed in accordance with the substantive law of the
State of Ohio. The parties intend to and hereby do confer jurisdiction upon the
courts of any jurisdiction within the State of Ohio to determine any dispute
arising out of or related to this Agreement, including the enforcement and the
breach hereof. The parties agree that any claim arising out of or related to
this Agreement, or the breach hereof, must be filed within six (6) months after
the date of the alleged breach, and in any event within six months after the
date of termination of Employee’s employment, that any claim which is not filed
within such six month period is waived, and that any statute of limitations to
the contrary is hereby waived.

19. Acknowledgment. Employee acknowledges that: (i) he has carefully read all of
the terms of this Agreement, and that such terms have been fully explained to
him; (ii) he understands the consequences of each and every term of this
Agreement; (iii) he had other employment opportunities at the time he entered
into this Agreement; (iv) he specifically understands that by signing this
Agreement he is giving up certain rights he may have otherwise had, and that he
is agreeing to limit his freedom to engage in certain employment during and
after the termination of this Agreement, and (v) the limitations to his right to
compete contained in this Agreement represent reasonable limitations as to
scope, duration and geographical area, and that such limitations are reasonably
related to protection which Employer reasonably requires.

20. Section 409A.

(a) To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A.

(b) If Employee is a “specified employee” (within the meaning of Treasury
Regulation Section 1.409A-1(i)), as determined by Employer in accordance with
Section 409A, as of the date of Employee’s “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)), to the extent that any
payments or benefits under this Agreement are subject to Section 409A and the
delayed payment or distribution of all or any portion of such amounts to which
Employee is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then such
portion deferred under this Paragraph 20(b) shall be paid or distributed
(without interest) to Employee in a lump sum on the earlier of (i) the date that
is six (6) months following termination of Employee’s employment, (ii) a date
that is no later than thirty (30) days after the date of Employee’s death or
(iii) the earliest date as is permitted under Section 409A. For purposes of
clarity, the six (6) month delay shall not apply in the case of severance pay
contemplated by Treasury Regulation Section 1.409A-1(b)(9)(iii) to the extent of
the limits set forth therein. Any remaining payments due under this Agreement
shall be paid as otherwise provided herein.

(c) Notwithstanding anything to the contrary in this Agreement, Employer shall
be under no obligation to provide the Severance Benefits described in Paragraph
6(b) of this Agreement unless Employee shall have executed the Release and the
Severance Waiver (and the applicable revocation period shall have expired)
within fifty-five (55) days following the date of Employee’s termination of
employment. The payment of the amounts payable under Paragraph 6(b)(i) shall
begin no later than sixty (60) days following the date of termination of
employment or death, as applicable.

(d) For purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), Employee’s right to receive
the installment payments described in Paragraphs 6(b)(i) and 8(a) shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment shall at all times be considered a separate and
distinct payment.

(e) Notwithstanding anything herein to the contrary, to the extent any of the
amounts payable under Paragraphs 6(b) and 8(a) are treated as non-qualified
deferred compensation subject to Section 409A, then no portion of such amounts
shall be payable to Employee unless Employee’s termination of employment
constitutes a “separation from service,” as defined in Treasury
Regulation Section 409A-1(h) (and any successor provision thereto).

(f) To the maximum extent permitted by applicable law, the amounts payable to
Employee under this Agreement shall be made in reliance upon Treasury
Regulation Section 1.409A-1(b)(9) (with respect to separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (with respect to short-term
deferrals).

21. Entire Agreement. This Agreement embodies the entire agreement and
understanding between Employer and Employee and supersedes all prior agreements
and understandings relating to the subject matter hereof.

[The next page is the signature page.]

1

IN WITNESS WHEREOF, the undersigned have hereunto set their hands on the date
first hereinabove mentioned.

WELLMAN PRODUCTS GROUP, INC.

(“Wellman”)

      By:/s/ Ronald E. Weinberg
 

Its:
  Chairman of the Board
 
   

HAWK CORPORATION

(“Hawk”)

By: /s/Ronald E. Weinberg

Its: Chairman of the Board

/s/ B. Christopher DiSantis

B. Christopher DiSantis (“Employee”)

EXHIBIT A

FORM OF THE RELEASE

GENERAL WAIVER AND RELEASE OF CLAIMS

THIS GENERAL WAIVER AND RELEASE OF CLAIMS (“Release”) is made by and between
HAWK CORPORATION, a Delaware corporation which maintains a place of business at
200 Public Square, Suite 1500, Cleveland Ohio 44114 (“Hawk” and, together with
its direct and indirect subsidiaries and affiliates, the “Employer”), and B.
CHRISTOPHER DISANTIS, an individual who resides at 8059 Long Forest Drive,
Brecksville, Ohio 44141 (“Employee”).

R E C I T A L S :

A. Employee has been employed by Hawk and the direct and indirect subsidiaries
and affiliates of Hawk (collectively, the “Employer”). In connection therewith,
Employee and Employer have previously entered into an Amended and Restated
Employment Agreement (the “Employment Agreement”).

B. This Release is being entered into pursuant to Paragraph 6(c) of the
Employment Agreement and in connection with the termination of Employee’s
employment by Employer, and in consideration for the payment by Employer of
certain severance benefits as more fully described in the Employment Agreement.

ACCORDINGLY, in consideration of the foregoing premises and the agreements
hereinafter set forth, the parties agree as follows:

1. Confirmation of Termination. Employee hereby confirms the termination of his
employment with Employer effective as of       ,        (the “Termination
Date”).

2. Release of Claims by Employee.

(a) For good and valuable consideration, including but not limited to the
agreement to provide certain benefits pursuant to the Employment Agreement, the
receipt and sufficiency of which is hereby acknowledged, Employee does hereby
fully, finally and forever release and discharge Employer, its predecessors,
successors, subsidiaries, divisions, affiliates, representatives, officers,
directors, members, managers, shareholders, agents, employees, attorneys and
assigns, of and from all claims, demands, actions, causes of action, suits,
damages, losses and expenses of any and every nature whatsoever, whether known
or not known, from the beginning of time to the date of this Release, concerning
the employment of Employee by Employer, or the termination of such employment,
and including any and all acts that have been or could have been alleged to have
violated Employee’s rights under federal, state or local law, and including but
not limited to the following: (i) any claims based on the legal theories of
wrongful or unjust termination, breach of contract (express or implied,
including the Employment Agreement), promissory estoppel, negligent or
intentional (tortious) conduct, negligent or intentional infliction of emotional
distress, defamation, breach of any implied covenant of good faith and fair
dealing, and any and all forms of employment discrimination, and including
claims for attorneys’ fees, expenses and costs related to any of the foregoing;
(ii) any claims arising out of or related to the Civil Rights Acts of 1866,
1871, 1964 and 1991; the Age Discrimination in Employment Act of 1967 (“ADEA”);
the Older Workers Benefit Protection Act of 1990 (“OWBPA”); the Americans with
Disabilities Act of 1990; Chapter 4112 of the Ohio Revised Code; all federal and
state Family and Medical Leave Acts; the Employee Retirement Income Security Act
(“ERISA”), the Civil Rights Attorney’s Fees Awards Act of 1976, in each case as
amended from time to time; or under any other federal, state or local statute
prohibiting discrimination in employment, or to request that a lawsuit be
instituted pursuant to 29 U.S.C. §206(d); or (iii) claims arising out of any
provision of any other law concerning Employee’s employment or the termination
thereof, common or statutory, including but not limited to any law of the United
States of America, the State of Ohio or any other state or government entity.
Notwithstanding the foregoing, excluded from this Release are any claims or
causes of action by or on behalf of Employee for: (A) any payment or benefit
that may be due or payable under any Plan (as defined in the Employment
Agreement) prior to the receipt thereof; (B)  a breach by Employer of this
Release or the provisions of any written employment agreement between Employer
and Employee that expressly survive the Termination Date, which breach occurs
after the Termination Date; or (C) any failure by Employer to provide Employee
with any indemnification, advancement of expenses (including but not limited to
attorneys fees) or insurance proceeds to which Employee is entitled under
Employer’s charter documents or directors and officers insurance policy.

(b) Employee agrees not to institute a lawsuit with respect to any matters
released or any rights waived in this Agreement. It is understood and agreed
that nothing contained in this Agreement is intended to affect Employee’s right
to file an administrative charge with the Equal Employment Opportunity
Commission (“EEOC”), subject to the restriction that if any such charge is filed
Employee agrees not to seek or in any way obtain or accept any monetary award,
recovery, settlement or relief therefrom. Nothing in this Agreement shall
prevent Employee from filing a legal action to challenge the validity of this
Agreement (including a challenge as to whether Employee’s agreement to the terms
of this Agreement was knowing and voluntary for purposes of the ADEA), or to
pursue any claims that by law Employee cannot waive. Employee further agrees
that should any class or collective action lawsuit in which he may be a
participant be brought against Employer, he will opt-out of (or refrain from
opting in to) the class or collective action.

3. OWBPA Provisions.

(a) IN ACCORDANCE WITH OWBPA, EMPLOYEE IS HEREBY ADVISED AS FOLLOWS:

(i) EMPLOYEE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
DOCUMENT CONTAINING A RELEASE;

(ii) EMPLOYEE HAS UP TO TWENTY-ONE (21) DAYS FROM THE DATE ON WHICH HE RECEIVES
THIS DOCUMENT TO CONSIDER WHETHER OR NOT HE WILL SIGN IT; AND

(iii) EMPLOYEE HAS SEVEN (7) DAYS AFTER SIGNING THIS DOCUMENT (THE “REVOCATION
PERIOD”) TO REVOKE HIS SIGNATURE, AND THE RELEASE WILL NOT BECOME EFFECTIVE
UNTIL THE REVOCATION PERIOD HAS EXPIRED.

(b) IF EMPLOYEE CHOOSES TO REVOKE THIS RELEASE, HIS REVOCATION MUST BE IN A
SIGNED WRITING AND MUST BE RECEIVED BY THE CHAIRMAN OF HAWK PRIOR TO THE
EXPIRATION OF THE REVOCATION PERIOD.

(c) EMPLOYEE ACKNOWLEDGES THAT CERTAIN OF THE SEVERANCE PAYMENTS AND BENEFITS
DESCRIBED IN THE EMPLOYMENT AGREEMENT ARE CONTINGENT UPON HIS SIGNING THIS
RELEASE AND ARE PAYABLE ONLY IF THE REVOCATION PERIOD HAS EXPIRED WITHOUT
REVOCATION OF THIS RELEASE.

4. Release of Claims by Employer. For good and valuable consideration , and
except for obligations of Employee created by this Release, the Employment
Agreement (including but not limited to the Restrictive Covenants) and the
provisions of any written employment agreement between Employee and Employer
that expressly survive the Termination Date, Employer does hereby fully, finally
and forever release and discharge Employee and his heirs, estate, beneficiaries,
agents, employees, attorneys, successors and assigns, of and from all claims,
demands, actions, causes of action, suits, damages, losses and expenses of any
and every nature whatsoever, whether known or not known, from the beginning of
time to the date of this Release, including but not limited to all claims
arising from Employee’s position as an officer, director, manager or employee of
Employer and the termination of that relationship.

5. No Admission of Liability or Wrongdoing. Neither party admits any liability
or wrongdoing by entering this Agreement, and any such liability or wrongdoing
is hereby expressly denied.

6. Cooperation. Employee agrees to fully cooperate, in good faith and to the
best of his ability, with reasonable requests of Employer in connection with all
pending, threatened or future claims, actions, litigations, arbitrations or
inquiries by any state, federal, foreign or private person or entity, directly
or indirectly arising from or relating to any transaction, event or activity he
was involved in, participated in, or had knowledge of, in the course of his
employment. Such cooperation will be at mutually-agreeable times and Employer
agrees to reimburse Employee for the time (to the extent that such cooperation
exceeds one hour in any given day) and expenses incurred in providing such
cooperation including, in accordance with Employer’s practice, customary
per-diem amounts incurred in providing testimony. This Section 6 shall not apply
if the claim, action, litigation or arbitration relates to a dispute or
controversy between Employer and Employee.

7. Severability. If any provision of this Release is declared or determined by a
court of competent jurisdiction not to be enforceable in the manner set forth in
this Release, the validity of the remaining parts, terms or provisions shall not
be affected thereby. Furthermore, the parties hereto agree that it is their
intention that any unenforceable provision shall be reformed to make it
enforceable in accordance with the interest of the parties hereto.

8. Amendment and Waiver. No provision of this Release may be modified, waived or
discharged except in writing specifically referring to such provision and signed
by the party against whom enforcement of such modification, waiver or discharge
is sought. No waiver by either party of the breach of any condition or provision
of this Release shall be deemed a waiver of any other condition or provision at
the same or any other time.

9. Governing Law, Venue and Submission to Jurisdiction. This Release and all
rights hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Ohio applicable to contracts made and
to be performed entirely within that State. The parties intend to and hereby do
confer exclusive jurisdiction upon the courts of any jurisdiction located within
Cuyahoga County, Ohio to determine any dispute arising out of or related to this
Release, including the enforcement and the breach hereof.

10. Binding on Successors, Etc. This Release shall be binding upon and inure to
the benefit of and be enforceable by the respective heirs, legal
representatives, successors and permitted assigns of the parties hereto. Nothing
in this Release is intended, and it shall not be construed, to give any person
or entity other than the parties hereto (other than the direct and indirect
subsidiaries of Hawk and their affiliates) any right, remedy or claim under or
in respect of this Release or any provisions hereof.

11. Notices. All notices, demands and other communications required or permitted
to be given hereunder shall be subject to Paragraph 15 of the Employment
Agreement.

12. Section Headings. Section headings are for convenient reference only and
shall not affect the meaning or have any bearing on the interpretation of any
provision of this Release.

13. Entire Agreement. This Release, along with Section 6(c) of the Employment
Agreement, embodies the entire agreement and understanding between Hawk and
Employee with respect to the subject matter hereof, and supersedes all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

14. Counterparts. This Release may be executed in any number of counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

[The next page is the signature page.]

IN WITNESS WHEREOF, Employee has executed this Release, and Hawk has caused this
Release to be duly executed on its behalf, this        day of        , 20      ,
to be effective as of the Termination Date.

HAWK CORPORATION

By:

Its:

EMPLOYEE

B. Christopher DiSantis

EXHIBIT B

THE SEVERANCE WAIVER

WAIVER OF SEVERANCE BENEFITS

THIS WAIVER OF SEVERANCE BENEFITS (“Waiver”) is made by and between HAWK
CORPORATION, a Delaware corporation which maintains a place of business at 200
Public Square, Suite 1500, Cleveland Ohio 44114 (“Hawk” and, together with its
direct and indirect subsidiaries and affiliates, the “Employer”), and B.
CHRISTOPHER DISANTIS, an individual who resides at 8059 Long Forest Drive,
Brecksville, Ohio 44141 (“Employee”).

R E C I T A L S :

A. Employee has been employed by Hawk and the direct and indirect subsidiaries
and affiliates of Hawk (collectively, the “Employer”). In connection therewith,
Employee and Employer have previously entered into an Amended and Restated
Employment Agreement (the “Employment Agreement”).

B. Paragraph 6 of the Employment Agreement provides, among other things, that
Employee is entitled to certain “Severance Benefits” (as defined therein) under
certain circumstances and conditions.

C. Paragraph 6 of the Employment Agreement also provides that the payment of
Severance Benefits is subject to and conditioned upon the execution and delivery
by Employee of a waiver of cash severance and other benefits other than the
Severance Benefits.

ACCORDINGLY, in consideration of the foregoing premises and the agreements
hereinafter set forth, the parties agree as follows:

1. Confirmation of Termination. Employee hereby confirms the termination of his
employment with Employer effective as of       ,        (the “Termination
Date”).

2. Acknowledgement of Right to the Severance Benefits. Hawk and Employee hereby
acknowledge that Employee is entitled to the Severance Benefits.

3. Waiver of Severance Other than the Severance Benefits. Except for the
Severance Benefits, Employee hereby releases and waives any and all claims he
might have, pursuant to any agreement, written or oral, express or implied, to
any compensation or benefits of any nature and description from Hawk, its direct
and indirect subsidiaries (including Wellman Products Group) and the affiliates
of any of the foregoing (all of the foregoing being referred to collectively
hereinafter as “the Companies”), arising out of or related to the termination of
the employment relationship between Employee and any of the Companies.

2

4. Binding on Heirs, Etc. This Waiver is made by Employee on behalf of himself,
his heirs, executors, representatives, successors and assigns, and is intended
to be binding upon Employee and his heirs, executors, legal representatives,
successors and assigns.

IN WITNESS WHEREOF, Employee has executed this Waiver, and Hawk has caused this
Waiver to be duly executed on its behalf, this        day of        , 20      ,
to be effective as of the Termination Date.

HAWK CORPORATION

By:

Its:

EMPLOYEE

B. Christopher DiSantis

3